REDMANN, Judge.
Although other evidence might have supported a different result the medical evidence supports the trial judge’s conclusion that plaintiff, despite the many congenital and degenerative defects of his spine, was not totally and permanently disabled by his accident.
Dr. Byram on May 23, 1975 reported “there is no significant lasting disability at this time” and his deposition is consistent with that report.
Dr. Dunn on December 23, 1974 reported “I think he has recovered sufficiently to return to work”.
Dr. Ganucheau agreed with the description of his testimony as “due to the congenital defect Mr. Crawford is experiencing in the cervical and lumbar area you would preclude him from going back to the type of work he did before because of that type of congenital defect”.
Affirmed.